UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4018


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN ALVIN BLANTON, II,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00194-CCE-1)


Submitted:   July 12, 2013                 Decided:   August 2, 2013


Before KING, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Terry Michael Meinecke, Assistant
United   States Attorney, Greensboro,  North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Alvin Blanton, II, appeals his convictions and

184-month     sentence      imposed     following          his     guilty     plea    to

possession of a firearm and ammunition as a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2006), and possession of a

stolen   firearm,    in    violation        of    18    U.S.C.     § 922(j)      (2006).

Blanton’s   counsel       has   filed   a       brief    pursuant       to   Anders   v.

California, 386 U.S. 738 (1967), concluding that there are no

meritorious    issues     for   appeal.          Blanton     was      notified   of   his

right to file a pro se supplemental brief but has not done so.

The Government has declined to file a response brief.                         Following

a careful review of the record, we affirm.

            Before accepting Blanton’s guilty plea, the district

court conducted a thorough plea colloquy, fully complying with

Fed. R. Crim. P. 11 and ensuring that Blanton’s plea was knowing

and voluntary and supported by an independent factual basis.

See United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

The court subsequently followed all necessary procedural steps

in    sentencing    Blanton,     properly         calculating          his   Guidelines

range, considering the 18 U.S.C. § 3553(a) (2006) factors and

the    parties’     arguments,        and        providing       an     individualized

assessment based on the facts presented.                      See Gall v. United

States, 552 U.S. 38, 51 (2007).                    Blanton’s within-Guidelines

sentence is presumed substantively reasonable on appeal, and he

                                            2
has   not    met     his   burden    to    rebut      this    presumption.       United

States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues.                       We therefore

affirm the district court’s judgment.                      This court requires that

counsel inform Blanton, in writing, of the right to petition the

Supreme      Court    of   the    United   States       for   further    review.     If

Blanton requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in    this    court    for       leave    to       withdraw   from     representation.

Counsel’s motion must state that a copy thereof was served on

Blanton.

              We dispense with oral argument because the facts and

legal    contentions       are     adequately        presented    in    the   materials

before    this     court   and     argument        would   not   aid   the    decisional

process.

                                                                                AFFIRMED




                                               3